cca_2014100808151812 id uilc number release date from sent wednesday october am to cc bcc subject charitable donation of a large number of items you have presented us with a scenario in which the taxpayer claims a charitable_contribution_deduction for a gift of large number of items donor treated as a dealer under sec_170 the amount of any charitable_contribution of property is reduced by the amount of gain that would not be long-term_capital_gain if the property were sold at its fair_market_value in other words if the contribution were a sale that would have resulted in ordinary_income such as the sale of property held by the donor primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business then the amount of the deductible charitable_contribution would be generally limited to the lesser_of the donor’s basis or fair_market_value see sec_1_170a-4 in revrul_79_256 1979_2_cb_105 situation the taxpayer who was not an art dealer purchased a substantial part of the total limited edition of a lithographic print for a total price of dollar_figurex after holding the prints for more than one year she donated the prints to art museums the fair_market_value at the time of contribution was dollar_figurex the service concludes that the taxpayer’s bulk acquisition and subsequent disposal of the prints are substantially equivalent to the activities of a commercial art dealer and therefore the prints are treated as ordinary_income_property further the contribution was not made after a period of accumulation and enjoyment by the donor thus the service concludes the amount of the taxpayer’s charitable_contribution must be reduced by the hypothetical ordinary_income gain and the contribution is limited to the taxpayer’s cost see also g_c_m date in revrul_79_419 1979_2_cb_107 the taxpayer who was not a dealer in books purchased books through a promoter at a volume discount stored them for just over months and then donated them to various charities the service concludes that the taxpayer’s activity in this case is tantamount to the activity of a dealer selling books and the books are treated as ordinary_income_property thus if the fair_market_value is more than the taxpayer’s basis in the books the amount of the charitable_contribution_deduction must be reduced by the theoretical ordinary_income gain on the property furthermore if the fair_market_value is equal to or less than the taxpayer’s basis the amount of the charitable deduction is limited to that lesser amount in pasqualini v commissioner 103_tc_1 the tax_court declined to apply these two revenue rulings noting that application of the factors in determining whether the taxpayers’ activities are substantially equivalent to the activities of a dealer are inherently factual fair_market_value - may take into account bulk sales generally under sec_1_170a-1 of the regulations the amount of a charitable_contribution of property is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 of the code sec_1 170a- c defines fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts in 84_tc_285 the taxpayers purchased approximately big_number books at a substantial discount held them for the long-term_capital_gain holding_period then donated them to various libraries the court noted that the regulations under sec_170 do not specify whether a wholesale or retail market is to be used but found that the sheer number of donated books would require a substantial discount from the list price the simultaneous marketing of all those books would substantially depress the market also the court found that a willing knowledgeable buyer would demand and receive a substantial discount for the purchase of any of the excess inventory particularly in the quantities donated to the various libraries the court concluded that the taxpayers’ purchase of the books was an arm’s-length transaction and the fair_market_value of the books was no more than of the catalog list price in rimmer v commissioner tcmemo_1995_215 the taxpayer who was not a dealer in sheet music purchased approximately big_number pieces of yiddish and hebrew sheet music for dollar_figure and subsequently contributed nearly all of the sheet music to a sec_170 organization the taxpayer obtained an appraisal for his donation valuing it at dollar_figure the court found that the existing market for this sheet music was small and concluded that the addition of big_number pieces of sheet music on the public market either would depress the market for each title or perhaps more likely would result in many copies being unsalable for a considerable period of time thus the court concluded that a discount in the nature of a discount to reflect blockage was appropriate compare revrul_80_69 1980_1_cb_55 stating that the best evidence of fair_market_value depends on actual transactions and the price at which a promoter sold gems to a taxpayer who subsequently donated the gems may be the best evidence of the maximum fair_market_value of the gems in revrul_80_233 1980_2_cb_69 the taxpayer purchased copies of the bible for dollar_figurex from a promoter who advised that dollar_figurex was a considerable discount from retail price the promoter stored the bibles for the taxpayer for months and at the taxpayer’s direction mailed the bibles to a charity selected by the taxpayer at the time the taxpayer contributed the bibles to the charity wholesale dealers were selling similar lots of bibles to members of the general_public at dollar_figurex the service holds that to determine fair_market_value reference is made to the most active and comparable marketplace at the time of the donor’s contribution thus the fair_market_value of the bibles is dollar_figurex the price at which the bibles were sold to the taxpayer and were still being sold to others - --- - --
